DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 


Drawings
The drawings are objected to because all drawings appear blurry making text difficult or impossible to read in at least figures 3-12.  Note also that greyscale is different than the required black and white line drawings, and that the flow charts of figures 9-12 contain greyscale shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boles (2019/0065557) and Fsasm (How virtual address is translated to disk address?; 2016).
1. A system comprising: 
memory; and one or more processors programmed to (See Boles paragraph 0002.) operate a logical layer, a media link layer, and a slot layer, (Each layer is addressed where is it further limited below.  With respect to claim interpretation, note that “layers” carrying out operations does not limit to a particular structure or require additional steps to be performed.  See MPEP §§ 2103 and 2111.04.) the logical layer configured to send and receive object data to a host according to an object storage protocol (With respect to claim interpretation, note that reciting operations “according to an object storage protocol” does not require additional steps to be performed or limit to a particular structure.  See MPEP §§ 2111.04 and 2103.  Boles teaches: “Computer storage devices comprise a variety of storage technologies that can be divided into block-addressable “disks”—such as solid-state drives (SSD) based on NAND or other non-volatile memory (NVM) technology, hard-disk drives (HDD), compact discs (CD), and the like—and byte-addressable “memories”—such as random access memory (DRAM), static random access memory (SRAM), phase change memory (PCM), resistive random access memory (RRAM), or 3D cross point, and the like. Generally, data is moved from disk to memory before it is used by a processor of a computing system. For data stored in a filesystem, the filesystem, or an operating system, often manage this movement, resulting in a filesystem cache in memory reflecting portions of the data stored on disk.”  Boles paragraph 0002.  “Probabilistic filters are commonly used in data storage systems to efficiently determine whether a data item is stored in a data structure without, for example, having to load the entire data structure from disk. For example, in a key-value data storage system a probabilistic filter can be used to determine the possible existence of a key in a key-store without having to load and search the key-store.” Boles paragraph 0003.  Note that paragraphs 0002 and 0003 refer to data and metadata brought into memory to be used by the processor (host).), the media link layer configured to map the object data to virtual media addresses, (Boles teaches: “In an example, as with other files, a user-space process can optionally memory-map key-value set files into the processes' virtual address space using the standard Linux mmap system call. Here, the user-space process can access key-value set data, including Bloom filters, via memory read commands and the operating system (or VM manager) manages the disk-to-memory loading of the underlying bits.”  Boles paragraph 0027.) and the slot layer configured to map the virtual media addresses to physical addresses of data storage devices. (The previously cited art does not teach virtual to physical address mapping of data storage devices.  
Fsasm teaches: “In case of page fault, the corresponding page has to be fetched from disk. As we know disk is collection of blocks which follow linear block addressing, how the virtual address for the particular page is translated to list of linear block addresses which contains the blocks of that page, so that those blocks can be moved from disk to main memory? . . . Linux systems usually have a swap partition for this. Another approach are swap files stored on a disk file system. A simple implementation would store the linear block address (LBA) in a hash table with virtual address as key. Each process would such a hash table. During a page fault, a simple lookup in the hash table reveals the LBA of the page.” Fsasm, second paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Fsasm because this allows access of the correct location in a block based storage device while using virtual addresses (which simplify memory allocation during programming of applications).)
5. The system of claim 1, wherein 
the object data comprises key-value pairs. (“FIG. 1 is a block diagram of an example of a system 100 for reducing probabilistic filter query latency, according to an embodiment. As illustrated, the system 100 includes a first media 115 (e.g., a disk with a KVS tree and corresponding key-value set file 120), a second media 110 (e.g., memory with cached segments 125 of the key-value set file 120)” boles paragraph 0014.  See also rejection of claim 1.)
6. The system of claim 1, wherein 
the physical addresses are logical block addresses and/or sector addresses.  (See rejection of claim 1.)
7. The system of claim 1, wherein 
the media link layer is communicatively coupled between the logical layer and the slot layer.  (See rejection of claim 1.  Note that that objects are sent from the host to the disk through operations in the order in which the layers carrying out those operations are claimed (i.e. the host processor accesses the object data, which is mapped to virtual address and then subsequently mapped to logical (“physical”) addresses before being stored on disk, where the processor is conceptually at the top and disk at the bottom of the memory hierarchy).)
8. The system of claim 1, wherein 
the logical layer splits the object data into multiple subsets of data.  (Boles teaches: “As illustrated, the system 100 includes a first media 115 (e.g., a disk with a KVS tree and corresponding key-value set file 120), a second media 110 (e.g., memory with cached segments 125 of the key-value set file 120), and processing circuitry 105 (e.g., processor).”  Boles paragraph 0014.  (The data is divided into files.)
9. The system of claim 8, wherein 
the media link layer splits the multiple subsets of data into smaller sets of data.  (“Here, the segments correspond to a division of the file 120 or filter 130, such as may occur when the file is divided into blocks, memory pages (e.g., pages), or some other division.” Boles paragraph 0014.)
10. The system of claim 9, wherein 
each of the smaller sets of data is assigned to one of the virtual media addresses.  (“Here, the segments correspond to a division of the file 120 or filter 130, such as may occur when the file is divided into blocks, memory pages (e.g., pages), or some other division.” Boles paragraph 0014. “In accordance with standard file operations, data read from a key-value set file is in the standard Linux page cache (e.g., in memory) in units that are each the size of a virtual memory (VM) page. Each such unit starts at a zero-based offset in the key-value set file that is a multiple of the VM page size. For example, given a VM page size of 4096 bytes, pages in a key-value set file start at offsets 0, 4096, 8192, etc. In an example, as with other files, a user-space process can optionally memory-map key-value set files into the processes' virtual address space using the standard Linux mmap system call.” Boles paragraph 0027.)
12. The system of claim 1, wherein 
the media link layer is configured to map the object data to virtual media addresses based, at least in part, on metadata received from a host.  (“In an example, as with other files, a user-space process can optionally memory-map key-value set files into the processes' virtual address space using the standard Linux mmap system call. Here, the user-space process can access key-value set data, including Bloom filters, via memory read commands and the operating system (or VM manager) manages the disk-to-memory loading of the underlying bits.” Boles paragraph 0027.)
Claims 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boles Fsasm and Bono (US 10,037,369)
2. The system of claim 1, further comprising: 
the data storages devices, which include a first data storage device comprising a first type of data storage media and a second data storage device comprising a second type of data storage media.  (Boles teaches: “Computer storage devices comprise a variety of storage technologies that can be divided into block-addressable “disks”—such as solid-state drives (SSD) based on NAND or other non-volatile memory (NVM) technology, hard-disk drives (HDD), compact discs (CD), and the like”.  “The machine (e.g., computer system) 600 can include . . . mass storage 608 (e.g., hard drive, tape drive, flash storage, or other block devices).” Boles paragraph 0099.  
Boles does not expressly teach using the different types of storage devices at the same time.
Bono teaches: “Data storage systems are arrangements of hardware and software that include one or more storage processors coupled to arrays of non-volatile storage devices, such as magnetic disk drives, electronic flash drives, and/or optical drives, for example. The storage processors service storage requests, arriving from host machines (“hosts”), which specify files or other data elements to be written, read, created, or deleted, for example.”  Bono paragraph 1.  “Data storage systems often employ storage tiering to improve performance. As is known, “storage tiering” provides a way of segregating different types of data across storage media that provide different qualities of service. For example, a system may store frequently-accessed metadata on a high tier of storage, such as on high-speed electronic flash drives, but may store infrequently accessed file data on a low tier of storage, such as on slower magnetic disk drives. A data storage system may include any number of storage tiers that provide different performance levels across any number of performance characteristics.” Bono column 1 lines 50-60.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bono because tiering across different types of media allows faster access to more frequently accessed data thereby saving time (without the cost of using all fast drives).)
4. The system of claim 2, wherein 
the first type of data storage media is a magnetic medium, wherein the second type of data storage media is an optical medium.  (Bono teaches: “Data storage systems are arrangements of hardware and software that include one or more storage processors coupled to arrays of non-volatile storage devices, such as magnetic disk drives, electronic flash drives, and/or optical drives, for example. The storage processors service storage requests, arriving from host machines (“hosts”), which specify files or other data elements to be written, read, created, or deleted, for example.”  Bono paragraph 1.  “Data storage systems often employ storage tiering to improve performance. As is known, “storage tiering” provides a way of segregating different types of data across storage media that provide different qualities of service. For example, a system may store frequently-accessed metadata on a high tier of storage, such as on high-speed electronic flash drives, but may store infrequently accessed file data on a low tier of storage, such as on slower magnetic disk drives. A data storage system may include any number of storage tiers that provide different performance levels across any number of performance characteristics.” Bono column 1 lines 50-60.)  
13. The system of claim 12, wherein 
the metadata indicates a data temperature and a quality of service. (The previously cited art does not discuss hot data or quality of service.
Bono teaches: “As will be described, the portion of tiering metadata 154 for each logical extent of the object-file 150 may include data temperature metadata, QoS (Quality of Service) metadata, and/or tiering policy metadata, for example.” Bono paragraph 20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bono before the effective filing date because using temperature and quality of service allows companies to conserve storage and bandwidth (or conversely to charge more for bandwidth).)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boles, Fsasm Bono, and Schultz (Tapes Changing Role in Data Protection, 2008)
3. The system of claim 2, wherein 
the first type of data storage media is magnetic tape, wherein the second type of data storage media is a magnetic recording hard disk.  (Bono teaches: “Data storage systems are arrangements of hardware and software that include one or more storage processors coupled to arrays of non-volatile storage devices, such as magnetic disk drives, electronic flash drives, and/or optical drives, for example. The storage processors service storage requests, arriving from host machines (“hosts”), which specify files or other data elements to be written, read, created, or deleted, for example.”  Bono paragraph 1.  “Data storage systems often employ storage tiering to improve performance. As is known, “storage tiering” provides a way of segregating different types of data across storage media that provide different qualities of service. For example, a system may store frequently-accessed metadata on a high tier of storage, such as on high-speed electronic flash drives, but may store infrequently accessed file data on a low tier of storage, such as on slower magnetic disk drives. A data storage system may include any number of storage tiers that provide different performance levels across any number of performance characteristics.” Bono column 1 lines 50-60.  “Further still, the improvement or portions thereof may be embodied as a computer program product including one or more non-transient, computer-readable storage media, such as a magnetic disk, magnetic tape,”  Bono column 16 lines 52-55.  
Bono does not expressly teach using both tape and magnetic disks to store data.
Schultz teaches: “With HDDs taking over the task of supporting daily backups, that makes magnetic tape available for other implementations. Tape is being used for data preservation, including archiving for compliance and traditional non-compliance purposes such as saving project or other transient data that may be needed in the future.” Schultz paragraph 3.  “Since different types of storage media have various characteristics, strengths and value propositions, their positioning and alignment to the applicable task and point in time makes sense in a tiered storage model, such as that shown in Figure 1 below. The basic premise of tiered storage, similar to that of tiered access and tiered data protection, is to align the applicable type of technology to the task at hand to meet specific service and budget requirements. Think of it as specialized storage to address specific pain points in a cost- and quality of service-effective manner. Essentially, each technology has its own sweet spot for deployment in terms of performance, availability, capacity and energy consumption per given footprint and cost point. Consequently, some storage mediums, including RAM- and FLASH-based SSD, along with magnetic tape, are being used in more specific and specialized roles to optimize that value propositions.” Schultz paragraph 5.  See also Schultz figure 1 showing tape and optical to be the cheapest place to store data.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Schultz because it teaches that tape is a cheap way to store large amounts of data in a tiered storage system.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boles, Fsasm and Seagate (Transition to Advanced Format 4K Sector Hard Drives, 2017)
11. The system of claim 9, wherein 
each of the smaller sets has a data size that is the same as a size of a block format of one of the data storage devices.  (“Here, the segments correspond to a division of the file 120 or filter 130, such as may occur when the file is divided into blocks, memory pages (e.g., pages), or some other division.” Boles paragraph 0014. “In accordance with standard file operations, data read from a key-value set file is in the standard Linux page cache (e.g., in memory) in units that are each the size of a virtual memory (VM) page. Each such unit starts at a zero-based offset in the key-value set file that is a multiple of the VM page size. For example, given a VM page size of 4096 bytes, pages in a key-value set file start at offsets 0, 4096, 8192, etc. In an example, as with other files, a user-space process can optionally memory-map key-value set files into the processes' virtual address space using the standard Linux mmap system call.” Boles paragraph 0027.
The previously cited art does not expressly state that 4096 bytes is the block size used for the block devices.
Seagate teaches: “Beginning in late 2009, accelerating in 2010 and hitting mainstream in 2011, hard drive companies are migrating away from the legacy sector size of 512 bytes to a larger, more efficient sector size of 4096 bytes, generally referred to as 4K sectors[.]”  Seagate paragraph 2.  “he larger 4K sector in the Advanced Format standard approximately doubles 2 the size of the ECC block from 50 bytes to 100 bytes, providing a much needed improvement in error correction efficiency and robustness against particles and media defects.” Seagate page 3, section 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Seagate before the effective filing date because using 4K sector sizes on disk is a common block size known to reduce the ECC storage requirements.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boles, Fsasm and Armangau (10,678,480) 
14. The system of claim 1, wherein 
the logical layer is configured to compress the object data.  (The previously cited art does not expressly teach compression.
Armangau teaches: “At step 408, the host I/O write request is identified as a host I/O write request that does not require any data services, e.g. does not require data deduplication or data compression. For example, at step 408 the host I/O request may be identified as a host I/O write request that is directed to a storage object that does not require deduplication or compression of host data written to that storage object.”  Armangau column 15 lines 60-65.  See also Armangau figure 4 showing compression taking place before it is mapped to storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Armangau because compression saves space.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
RECONSTRUCTION OF ADDRESS MAPPING IN A HOST OF A STORAGE SYSTEM
US 20180107592 A1
"Also, the host 3 updates the LUT 8 stored in the memory 5 of the host 3, so that mapping between File ID (Object ID, or logical address) of the user data and an address of the WB 54 are stored therein. Then, in step 1302, the host 3 posts a write command, which includes size information of the user data and the host metadata but includes no address information to the submission queue 50 of the host 3. The write command also includes a Unique Command Identifier (UCID) and a stream ID." paragraph 0066
US 20170286312 A1
DELEGATED MEDIA TRANSLATION LAYER IN A STORAGE APPLIANCE
"Turning to logical layout information (200) shown in FIG. 2, the logical layout information includes an object identifier (ID) (202), one or more pairs of storage module IDs (204A, 204B) and corresponding logical locations in the storage module (206A, 206B). Each of these components is described below." paragraph 0027.  "In one embodiment of the technology, the Object ID (202) is a value (e.g., a numeric value or an alpha-numeric value) that uniquely identifies the logical layout information (200) for an object. The layout corresponds to a map (or set of maps) in each Storage Module that defines the relationship between logical storage addresses used by the client and the corresponding physical storage addresses within the Storage Module's media." paragraph 0028
US 20180074746 A1
DISTRIBUTED STORAGE SYSTEM AND CONTROL METHOD FOR DISTRIBUTED STORAGE SYSTEM
"(2) The relevant processor reads the “FP” value of the deduplication mapping table 234 corresponding to the relevant virtual chunk and stores the read FP, together with the address (the virtual volume number, the LBA, and the address range) and the “operation” of the relevant virtual chunk, in the FPT update log 239 in the relevant node." paragraph 0155.
US 20110276776 A1
Addressing for Huge Direct-Mapped Object Systems
"The addresses of objects comprise three fields: a chunk number, a region sub-index within the chunk, and an offset within the region, with chunks being used to achieve good compromise between small lookup tables and reducing waste of usable virtual address space." Abstract.
US 20100205369 A1
Methods and Systems for Storing Data Blocks of Multi-Streams and Multi-User Applications
"[0038] A chunk table (or otherwise can be referred to as a block mapping table) can be defined to map the virtual address for the data block with a physical address. When the chunk table is accessed by a virtual address, the content of the chunk table for that virtual address is a corresponding physical address." paragraph 0038. "A chunk table can be used to record the mapping from logical chunk addresses (which can be referred to as a logical address or virtual address) to physical chunk addresses (which can be referred to as physical addresses). A logical address is used to write data from users, and physical chunks are used to flush data to disks." paragraph 0075.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139